Citation Nr: 1129170	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  99-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for a prostate disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973, and from July 1976 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and several Board remands.

In February 2001, the Veteran testified before the Board hearing in Washington, D.C.  The case was remanded by the Board in May 2001 for additional development.  In a June 2006 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the 2001 hearing was no longer with the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing with a different Veterans Law Judge.  38 C.F.R. § 20.707 (2010).  In July 2006, the Veteran requested another Board hearing before the Board sitting at the VA RO.  In September 2009, the Veteran was provided with another hearing before the Board in accordance with his request.


FINDINGS OF FACT

1.  Prior to February 5, 2001, the evidence of record shows that the Veteran experienced continual urine leakage that required the wearing of absorbent materials which needed to be changed between two and four times per day.

2.  On and after February 5, 2001, the evidence of record shows that the Veteran experiences continual urine leakage and requires the wearing of absorbent materials which must be changed more than four times per day.



CONCLUSIONS OF LAW

1.  Prior to February 5, 2001, the criteria for an evaluation greater than 40 percent for a prostate disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2010).

2.  On and after February 5, 2001, the criteria for 60 percent rating for a prostate disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a February 2011 readjudication of the Veteran's claim, letters dated in June 2001, May 2004, March 2006, and February 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with several VA examinations with regard to his prostate disorder.  The Veteran has not indicated that he found any of the VA examinations provided to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA examinations provided in this case were adequate as they provide sufficient detail to determine the severity of and rate the Veteran's prostate disorder during the time period on appeal, and to issue a fully informed decision on the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating for a prostate disorder the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a March 1973 rating decision, the RO granted service connection for a prostate disorder, and assigned a noncompensable evaluation, effective January 9, 1973.  The Veteran filed a notice of disagreement with respect to the rating assigned by the March 1973 rating decision, but failed to perfect his appeal.  By a March 1976 rating decision, the RO confirmed and continued the noncompensable evaluation.  In October 1996, the Veteran filed the present claim for entitlement to an increased rating for a prostate disorder.  By May 1997 and August 1997 rating decisions, the RO denied the Veteran's claim for entitlement to a compensable evaluation for a prostate disorder.  The Veteran filed a notice of disagreement in August 1998.  By an April 1999 rating decision, the RO awarded a 40 percent evaluation for the Veteran's prostate disorder, effective May 24, 1996, under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  In July 1999, the Veteran perfected his appeal.

The Veteran's prostate disorder is currently evaluated as 40 percent disabling under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Diagnostic Code 7527 provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  As the maximum evaluation for urinary tract infection is 30 percent, and there is no medical or lay evidence of poor renal function, an increased rating greater than 40 percent is not warranted under the provisions for urinary tract infection.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated as 40 percent disabling when there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day.  38 C.F.R. § 4.115a.  A maximum 60 percent evaluation is for application when there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed more than four times per day.  Id.

VA treatment records from December 1996 reveal that the Veteran complained of having a problem with incontinence of urine, which he believed to be due to a medication that he was taking for his prostate.  The diagnosis was chronic prostatitis.  

In November 1996, the Veteran underwent a VA examination.  The Veteran complained of urinary incontinence involving small amounts of leakage.  The Veteran noted that he wetted his pants while sleeping in a chair.  Physical examination of the genitourinary system revealed the Veteran to be normally circumcised with a normal appearing penis.  There were no penile lesions noted and scrotal contents were normal, bilaterally, without evidence of any palpable abnormalities.  There was no tenderness of the epidymitis or other scrotal contents.  

An April 1998 VA treatment record reflects that the Veteran was admitted to the hospital to receive IV Vitamin K prior to a transurethral resection of the prostate (TURP).  The treatment record reflects that the Veteran's Prothrombin Time was still elevated the following day, and that the TURP operation was cancelled.  

In November 1998, the Veteran underwent another VA examination.  The examination notes the Veteran's complaints of urinary incontinence.  He noted a history of dysuria and difficulty with urination.  The Veteran reported that he was told that a resection of the prostate was indicated, but that the surgery would be dangerous due to bleeding complications, and that that he was counseled not to have the surgery.  He complained of symptoms including incontinence which was both stress incontinence as well as overflow incontinence.  He noted an abnormal sensation of incomplete voiding, difficulty initiating a stream, difficulty maintaining urinary flow, and dribbling on himself.  He reported that he started wearing absorbent materials, as he "was incontince [sic] on himself all the time."  He noted that he had to urinate approximately ten to fifteen times during the day, and that he got up three to six times to urinate during the night.  The Veteran reported that he changed his absorbent materials three to four times per day.  He indicated that he had post voiding residual checked in the past, and that it was 50 milliliters (ml.) at one point, and most recently, it was 75 ml.  The Veteran denied recurrent urinary tract infections and any history of renal colic or stones.  He denied nephritis as well as any hospitalizations for his urinary problems.  He denied a history of urinary tract malignancies, and denied the need to catherize himself.  He denied having dilations of his urethra and did not have any specific diet that he followed.  There was no history of renal failure and the Veteran was not on dialysis.

Physical examination revealed a normal, circumcised, phallus with no obvious lesions.  The scrotum was normal with no obvious lesions.  The testicles were approximately 4 centimeters (cm.), bilaterally.  There was no tenderness and no variococele was noted.  There was no epididymidis tenderness, and the spermatic cord was normal to palpation.  There were no inguinal hernias that were palpable.  On rectal examination, there was normal rectal tone with no obvious external fissures or hemorrhoids.  There was brown stool in the vault.  On prostate examination, the prostate was slightly enlarged, diffusely.  There were no nodules.  It was non-tender and boggy.  The Veteran's urinalysis was normal, and a complete blood count was normal.  A renal profile was significant for elevated glucose of 172 and glycohemoglobin of 10.5.  Coagulation studies were abnormal as well.  The diagnosis was history of recurrent prostatitis with current residual symptoms of frequency, incontinence, and hesitancy.

An April 1999 VA treatment record shows that the Veteran's prostate gland was slightly enlarged, but otherwise, felt normal.  It was symmetric and there were no nodules.  

In February 2001, the Veteran's wife testified that the Veteran went to the bathroom eight times per night, and that he had urinary leakage into his clothes.

During a February 5, 2001 hearing before the Board, the Veteran testified that his urinary tract was blocked, that his bladder did not fill up all the way, that he was constantly going to the bathroom in his clothing because he could not tell when he had to go, and that he got up eight times per night to use the bathroom.  He also reported that he changed his adult diaper six times per day, that he had constant urine leakage, and that he had urinary incontinence.

In November 2002, the Veteran underwent another VA examination.  The Veteran reported that he voided as often as every hour.  He stated that he voided 10 to 15 times per day, and complained of hesitancy, dribbling, and intermittent strong stream.  He noted that he did not feel like he emptied his bladder.  He reported episodes of incontinence, and that he used absorbent materials in the past.  He noted a history of urinary tract infections with no renal colic or bladder stones.  He denied any acute nephritis and denied hospitalizations for urinary tract infections.  He stated that he had not been diagnosed with any type of genitourinary malignancy.  He received post void residuals and cathertization in the past, but not for the prior two years.  He denied frequency of dilations and drainage procedures.  He reported that he was medicated for three months with antibiotics for episodes of prostatitis.  

Physical examination revealed a normal phallus with symmetric and descended testicles, bilaterally.  The epididymis was tender to palpation and the spermatic cord was palpated.  There was no noted penile deformity and there were no noted lesions.  Rectal examination revealed positive anal sphincter tone, and there were no palpable hemorrhoids.  The prostate was non-palpable.  Upon milking the prostate, there was no fluid expressed.  There were no noted fistulas and the cremasteric muscle reflex was within normal limits.  Peripheral pulses were within normal limits.

A December 2004 VA treatment record reflects that the Veteran was taking Proscar for prostatic enlargement.  He reported symptoms including nocturia five times per night, daytime frequency, and urinary incontinence.  He noted leakage with the desire to void and urgency type incontinence, but that most of the time, he leaked for approximately one minute after he voided.  He described a weak, intermittent, and hesitant stream.  He denied dysuria.  The treatment record notes that the Veteran wore a diaper like pad to keep his clothes from getting wet.  

In May 2005, the Veteran underwent another VA examination.  The examination report notes that the Veteran was taking Proscar for prostatic enlargement, that he was having nocturia five times a night, and that he was having daytime frequency and urinary incontinence.  The Veteran denied a history of prostate surgery, and noted that he had a TURP scheduled on seven occasions, but that each was canceled because of his lupus anticoagulant.  The Veteran also reported that he was on antibiotics approximately once per month because of recurrent prostatitis.  He complained of burning urination.  The Veteran complained of decreased stream, dysuria, and urinary incontinence after he urinated and at random intervals, but especially with stress.  He stated that he used adult diapers to absorb the urine leakage, and that he changed the pads five times per day.  He reported that he urinated 10 times during the waking hours and five to six times at night or a total of 15 to 16 times per day.  The Veteran denied renal colic, bladder stones, and a history of kidney disease or acute nephritis.  He stated that he was never hospitalized for urinary tract disease in the last year, and that he never had urinary cathertization, urinary dilation, drainage procedures, or diet therapy.  

Physical examination revealed the penis, testicles, epididymis, and spermatic cord to be normal with no tenderness.  There was intact perineal sensation and normal cremasteric reflexes.  Rectal examination showed a tender and diffusely enlarged prostate with no nodules.  There was Hemoccult negative stool with normal rectal tone.  The diagnosis was benign prostatic hypertrophy and chronic prostatitis.  The examiner noted that it was "quite clear in his history to me that he uses some type of absorbent material that he has to change five to six times per day."  The examiner stated that the Veteran also had a decreased stream and hesitancy due to his prostatic hypertrophy, and that he could not receive a TURP because of his coagulopathy.  The examiner also reported that the Veteran's "incontinence, especially with activities such as lifting more than thirty pounds limits his activities of daily living and would limit his occupational functioning if he were to be working at this time."

A February 2008 VA treatment record notes the Veteran's complaints of urgency and incontinence, and indicates that he wore absorbent pads daily.  A post-void residual performed that day showed complete emptying of the bladder.  A rectal examination showed a broad benign prostate.  The Veteran reported nocturia with some hesitancy of urination.  The physician renewed the Veteran's prescription for Proscar, and noted that ultrasound studies indicated that a TURP was not indicated.  An October 2009 VA treatment record reflects that the Veteran complained of nocturia eight times per night, hesitancy, periodic straining to void, post-void dribbling, a weak stream, and some incontinence.  The physician noted that the Veteran was supposed to undergo a TURP, but that his "coags were abnormal and the case was cancelled."  The physician noted that she wanted to perform a "cysto" on the Veteran to reevaluate him for a TURP.

During a September 2009 hearing before the Board, the Veteran testified that his symptoms included urine hesitancy, accidents, and leaky bladder.  He stated that he used absorbent pads for men, and that he changed his pads more than four times per day.  He stated that he woke up eight times a night to use the bathroom, and that he had accidents in his sleep.  He reported that he stayed home and did not go out due to embarrassment about his prostate symptoms, and that his symptoms disrupted his relationship with his wife and family.

In May 2010, the Veteran underwent another VA examination.  The Veteran reported nocturia eight times, and urinary frequency every two hours.  He noted occasional incontinence and that he usually wore a pad.  He stated that he did not have incontinence at night, and that he did not wear a pad to bed.  He reported that he changed his pad once or twice a day.  He noted that he sometimes had to push on his perineum to help void.  There was no lethargy, weakness, or anorexia.  He denied a history of urinary tract infection in the prior year.  He also denied the need for cathertizations, dilations, or drainage.  Physical examination revealed the Veteran to be circumcised.  The testes were equal in size but slightly smaller than average.  Rectal examination showed the prostate to be three times the normal size.  It was soft, and nontender.  All other genitourinary organs examined were normal.  There was no stool in the rectum.  The diagnosis was benign prostatic hypertrophy, severe.  Blood tests revealed BUN of 16 milligrams (mg.) and Creatine of 0.9 mg.  Albumin was 4.4 grams per deciliter.

After a thorough consideration of the evidence of record, the Board concludes that an evaluation greater than 40 percent is not warranted for the Veteran's prostate disorder prior to February 5, 2001, but that, on and after February 5, 2001, the maximum evaluation allowed of 60 percent is warranted.  

Prior to February 5, 2001, the Veteran reported that his symptoms of a prostate disorder included incontinence, leakage, dysuria, accidents, difficulty with urination, incomplete voiding, difficulty initiating stream, difficulty maintaining urinary flow, post-void dribbling, and enlarged prostate gland.  The evidence also shows that the Veteran urinated 10 to 15 times per day and three to six times per night.  In addition, the Veteran wore absorbent materials, and changed them three to four times per day.  As the evidence does not show poor renal function or that the Veteran required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, an evaluation in excess of 40 percent is not warranted for the Veteran's prostate disorder prior to February 5, 2001.

A rating in excess of 40 percent for the Veteran's prostate disorder prior to February 5, 2001 may not be granted based on urinary frequency, obstructive voiding symptomatology, or urinary tract infections because the 40 percent rating already assigned his disability equals or exceeds the maximum rating possible under these rating criteria.  See 38 C.F.R. § 4.115a.  A rating in excess of 40 percent prior to February 5, 2001 may also not be granted based on renal dysfunction, because there is no evidence of albuminuria, edema, decrease in kidney function, hypertension, lethargy, weakness, anorexia, limitation of exertion, or decrease function of the kidney or other organ system.  Id.

On and after February 5, 2001, the Veteran's symptoms included reportedly blocked urinary tract, accidents in clothing, constant urine leakage, urinary incontinence, voiding every hour, hesitancy, straining, post-void dribbling, incomplete voiding, antibiotics for prostatitis, enlarged prostate, urgency, burning urination, and weak stream.  On February 5, 2001, during a hearing before the Board, the Veteran testified that he required the use of absorbent materials 6 times per day.  Similarly, in a May 2005 VA examination, the Veteran reported that he changed his absorbent materials five to six times per day.  During his September 2009 hearing before the Board, the Veteran stated that he changed his absorbent materials more than 4 times per day.  Although a May 2010 VA examination reflects that the Veteran reported that he only changed his absorbent materials one to two times per day, the majority of the evidence on and after February 5, 2001 suggests that the Veteran required the use of absorbent materials which he needed to change more than 4 times per day.  Accordingly, affording the Veteran the benefit of the doubt, an increased evaluation of 60 percent is warranted for the Veteran's prostate disorder on and after February 5, 2001 under Diagnostic Code 7527.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7527.  A 60 percent evaluation is the maximum rating provided for under Diagnostic Code 7527.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

A rating in excess of 60 percent for the Veteran's prostate disorder on and after February 5, 2001 may not be granted based on urinary frequency, obstructive voiding symptomatology, or urinary tract infections because the 60 percent rating already assigned his disability exceeds the maximum rating possible under these rating criteria.  See 38 C.F.R. § 4.115a.  A rating in excess of 60 percent on and after February 5, 2001 may also not be granted based on renal dysfunction, because there is no evidence of albuminuria, edema, decrease in kidney function, hypertension, lethargy, weakness, anorexia, limitation of exertion, or decrease function of the kidney or other organ system.  Id.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his prostate disorder under other diagnostic codes pertaining to the genitourinary system at any time frame pertinent to his appeal.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (2009).  However, there is no evidence of removal of one kidney; abscess of the kidney; chronic nephritis; chronic pyelonephritis; tuberculosis of the kidney; arteriolar nephrosclerosis; nephrolithiasis; hydronephrosis; ureterolithiasis; stricture of the ureter; chronic cystitis; calculus in the bladder; fistula of the bladder; injury of the bladder; stricture of the urethra; fistula of the urethra; removal of the penis; removal of the glans of the penis; penis deformity; atrophy or removal of a testis; chronic epididymo-orchitis; malignant neoplasm; benign neoplasm; chronic renal disease; kidney transplant; renal tubular disorder; cystic disease of the kidneys; atherosclerotic renal disease; toxic nephropathy; glomerulonephritis; interstitial nephritis; papillar necrosis; renal amyloid disease; disseminated intravascular coagulation; renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease process; or neurogenic bladder.  38 C.F.R. § 4.115b, Diagnostic Codes 7500-7525, 7258-7542.  Thus, an increased evaluation greater than 40 percent prior to February 5, 2001, and an increased evaluation greater than 60 percent on and after February 5, 2001 are not warranted under any other diagnostic code during any time period pertinent to this appeal.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's prostate disorder is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate at any time period on appeal.  The criteria by which the Veteran's prostate disorder is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  As demonstrated by the evidence of record, prior to February 5, 2001, the Veteran's prostate disorder was manifested by continual urine leakage that required the wearing of absorbent materials which needed to be changed between two and four times per day.  On and after February 5, 2001, the Veteran's prostate disorder was manifested by continual urine leakage and requires the wearing of absorbent materials which must be changed more than four times per day.  When comparing these results with the symptoms contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's prostate disorder are not inadequate during the time periods identified.  An evaluation in excess of 40 percent is provided for certain symptoms and findings for a prostate disorder prior to February 5, 2001, but the medical evidence reflects that those findings are not present in this case.  Similarly, although the Veteran is awarded the maximum evaluation under 38 C.F.R. § 4.115a for voiding dysfunction for his prostate disorder on and after February 5, 2001, an evaluation in excess of 60 percent is provided for a prostate disorder with certain renal dysfunction symptoms, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations awarded are adequate and no referral is required.  See 38 C.F.R. § 4.115a, 4.115b; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Veteran has not contended, and the evidence does not show, that the Veteran is unemployable as a result of his service-connected prostate disorder.  Although a May 2005 VA examiner noted that the Veteran's prostate disorder "would limit his occupational functioning if he were to be working at this time," the examiner did not indicate that the Veteran's prostate disorder made him unemployable.  Accordingly, as the Veteran does not contend, and the evidence does not show, that the Veteran is unemployable as a result of his service-connected prostate disorder, the Board concludes that the issue of entitlement to a TDIU has not been raised.  Id.


ORDER

An increased rating greater than 40 percent for a prostate disorder prior to February 5, 2001 is denied.

An increased evaluation of 60 percent, but no more, for a prostate disorder is granted, effective February 5, 2001, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


